Exhibit 10.2

Inducement, Severance & Change in Control Agreement

This Inducement, Severance & Change in Control Agreement (“Agreement”) is
entered into as of                     , by and between Patterson Companies,
Inc. (the “Company”) and Donald J. Zurbay (referred to herein as “Executive”)
(the Company and Executive are collectively referred to herein as “Parties,” and
each a “Party”). This Agreement shall be effective on Executive’s first day of
employment (the “Effective Date”).

WHEREAS, the Company desires to employ Executive to render services to the
Company on the terms and conditions set forth in this Agreement; and

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed:

1. Severance Benefits. In the event that Executive’s employment with the Company
is terminated by the Company without Cause as defined in Section 1(g), Executive
shall, in lieu of any other cash severance benefits under any other Company
agreement, plan, policy or program, be entitled to severance benefits as
follows:

 

  a. Severance Payment. Executive shall receive cash in an amount equal to the
sum of (i) one-and-one-half (1.5) times Executive’s then-current base salary and
(ii) the average of Executive’s annual cash incentive compensation paid to him
under the Company’s Management Incentive Compensation Plan (“MICP”) (or any
other similar annual non-equity compensation plan of the Company) for each of
the last three full fiscal years (or such lesser number of years for which
Executive was employed by the Company) prior to the year in which Executive’s
employment is terminated. In the event that Executive was not employed by the
Company for the whole of any such fiscal year, but received pro-rated cash
incentive compensation for such fiscal year, such amount shall be annualized for
computation purposes.

 

  b. Prorated Non-Equity Incentive Compensation. Executive shall receive cash in
an amount equal to his prorated annual cash incentive compensation under the
MICP (or any other similar annual non-equity incentive compensation plan of the
Company) for the fiscal year in which termination occurs based on actual
performance through the date of termination.

 

  c.

Continued Eligibility for Benefits Programs. Medical/Dental/Vision/Life
insurance coverage will terminate following the last day of Executive’s
employment. However, Executive may elect to continue coverage for himself and
his eligible dependents by electing continuation coverage under the federal law,
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or applicable
state law. If Executive timely elects COBRA continuation, the Company will pay
for his COBRA premiums until the earlier of: (i) eighteen (18) months following
the termination of Executive’s employment, pursuant to the terms of the

 

1



--------------------------------------------------------------------------------

  applicable plan, (ii) the date Executive is eligible for such coverage from
another employer, or (iii) such time as the reimbursement would result in the
Company being subject to an excise tax for a discriminatory health insurance
benefit based on the Company’s reasonable interpretation of applicable law.

 

  d. Release Agreement. Executive shall not receive the severance benefits set
forth in Sections 1(a)-(c) unless he has first signed and returned to the
Company, and not rescinded pursuant to the terms thereof, a separation agreement
containing a release of claims in a reasonably customary form that is provided
by and reasonably acceptable to the Company (the “Release”). The severance
payments in Sections 1(a) and 1(b) will be paid in equal monthly installments
over the 18-month period following Executive’s termination beginning on the
sixtieth (60th) day following Executive’s termination, provided that all
statutory rescission periods contained in the Release have expired without
revocation, and subject to provisions of Section 5(l). Where the period
available to execute (and to not revoke) the Release spans more than one
calendar year, the payment shall not be made until the second calendar year as
required by the applicable terms of this Agreement and Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

  e. Forfeiture. Notwithstanding the foregoing, if Executive materially breaches
any of his obligations in Section 4 hereof or the terms of the Release, the
termination automatically shall be deemed one by the Company for Cause and any
severance payment already made to Executive shall be determined unearned and
must be promptly repaid to the Company.

 

  f. Unvested Equity Interests. All unvested equity interests held by Executive
as of the date of his termination shall terminate and be forfeited, unless those
unvested grants shall be deemed to have vested in their entirety as of
Executive’s termination pursuant to the terms of the applicable grant agreement
and the Company’s 2015 Omnibus Incentive Plan (the “Omnibus Plan”), or any
successor plan thereto, if applicable.

 

  g.

Cause. For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
willful or repeated and material failure or refusal to perform his reasonably
assigned and lawful duties (other than any such failure resulting from
incapacity due to physical or mental illness or disability), or serious neglect
or willful and material misconduct in the performance of his reasonably assigned
and lawful duties; (ii) Executive’s willful and material failure to comply with
any reasonably assigned and legal directive of the Company’s Board of Directors
(the “Board”); (iii) Executive’s disclosure or misuse of Confidential
Information as defined in Section 4(g); (iv) Executive’s engagement in illegal
conduct, embezzlement, misappropriation, fraud, dishonesty or breach of
fiduciary duty, resulting in loss, damage or injury to the Company;
(v) Executive’s conduct related to his employment for which either criminal or
civil penalties against Executive or the Company may be sought; (vi) Executive’s
conviction of, or plea of guilty or nolo contendere to, any crime (whether or
not involving the Company) that constitutes

 

2



--------------------------------------------------------------------------------

  a felony in the jurisdiction involved; or (vii) Executive’s material violation
of any Company policy or material breach of the terms of this Agreement or any
other agreement between Executive and the Company. For the avoidance of doubt,
mere failure of the Company to achieve any performance goals shall not
constitute “Cause.” For purposes of the first sentence of this paragraph, no
act, or failure to act, on Executive’s part shall be considered willful unless
done or omitted to be done, by him not in good faith or without reasonable
belief that his action or omission was in the best interest of the Company.

2. Change In Control. In the event that (x) Executive’s employment with the
Company is terminated by the Company without Cause or (y) Executive resigns his
employment for Good Reason as defined in Section 2(f), in either case within two
(2) years immediately following a Change in Control as defined in Section 2(e),
Executive shall, in lieu of the payment of severance benefits under Section 1 of
this Agreement or any other cash severance benefits under any other Company
agreement, plan, policy or program, be entitled to severance benefits as
follows:

 

  a. Severance Payment. Executive shall receive cash in an amount equal to the
sum of (i) two (2) times Executive’s then-current base salary and
(ii) Executive’s target annual cash incentive compensation under the MICP (or
any other similar annual non-equity compensation plan of the Company) for the
fiscal year in which Executive’s employment is terminated.

 

  b. Prorated Non-Equity Incentive Compensation. Executive shall receive cash in
an amount equal to his prorated annual cash incentive compensation under the
MICP (or any other similar annual non-equity incentive compensation plan of the
Company) for the fiscal year in which termination occurs based on Executive’s
target award through the date of termination.

 

  c. Continued Eligibility for Benefits Programs. Medical/Dental/Vision/Life
insurance coverage will terminate following the last day of Executive’s
employment. However, Executive may elect to continue coverage for himself and
his eligible dependents by electing continuation coverage under the federal law,
COBRA, or applicable state law. If Executive timely elects COBRA continuation,
the Company will pay for his COBRA premiums until the earlier of: (i) eighteen
(18) months following the termination of Executive’s employment, pursuant to the
terms of the applicable plan, (ii) the date Executive is eligible for such
coverage from another employer, or (iii) such time as the reimbursement would
result in the Company being subject to an excise tax for a discriminatory health
insurance benefit based on the Company’s reasonable interpretation of applicable
law.

 

  d.

Release Agreement. Executive shall not receive the severance benefits set forth
in Sections 2(a)-(c) unless he has first signed and returned to the Company, and
not rescinded pursuant to the terms thereof, the Release. The severance payments
in Sections 2(a) and 2(b) will be paid in a lump sum on the sixtieth (60th) day
following Executive’s termination, provided that all statutory rescission
periods

 

3



--------------------------------------------------------------------------------

  contained in the Release have expired without revocation, and subject to
provisions of Section 5(l). Where the period available to execute (and to not
revoke) the release spans more than one calendar year, the payment shall not be
made until the second calendar year as required by the applicable terms of this
Agreement and Section 409A of the Code.

 

  e. Change in Control. For purposes of this Agreement, “Change in Control”
shall mean: (i) if any “person” or “group” as those terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successors thereto, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act or any successor thereto),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities,
provided, that the acquisition of additional securities by any person or group
that owns 50% or more of the voting power prior to such acquisition of
additional securities shall not be a Change in Control; (ii) during any 12-month
period, individuals who at the beginning of such period constitute the Board and
any new directors whose election by the Board or nomination for election by the
Company’s shareholders was approved by at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election was previously so approved, cease for any reason to constitute a
majority thereof; (iii) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (x) which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (y) by which the corporate
existence of the Company is not affected and following which the Company’s chief
executive officer and directors retain their positions with the Company (and
constitute at least a majority of the Board) and such merger or consolidation is
consummated; or (iv) the shareholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all the Company’s
assets and such sale or disposition is consummated.

 

  f.

Good Reason. For purposes of this Agreement, “Good Reason” shall mean any
refusal to accept: (i) a material diminution in Executive’s base compensation,
which for purposes of this Agreement will mean a reduction of 10% or more in
Executive’s base salary plus MICP target; (ii) discontinuation of eligibility to
participate in a material long-term cash or equity award or equity-based grant
program (or in a comparable substitute program) in which other officers of the
Company are generally eligible to participate; (iii) any material diminution of
authority, duties or responsibilities, including any change in the authority,
duties or responsibilities of Executive that is inconsistent in any material and
adverse respect with Executive’s then-current position(s), authority, duties and
responsibilities with the Company or any subsidiary; provided, however, that

 

4



--------------------------------------------------------------------------------

  “Good Reason” will not be deemed to exist pursuant to this clause (iii) solely
on account of the Company no longer being a publicly traded entity or solely on
account of a change in the reporting relationship of Executive; or (iv) a
material adverse change in the geographic location at which the Company requires
Executive to be based as compared to the location where Executive was based
immediately prior to the change, which for purposes of this Agreement will mean:
(x) a relocation that results in an increase in the commuting distance from
Executive’s principal residence to his new job location of more than 50 miles,
or (y) a relocation that requires Executive to relocate his principal residence.

Notwithstanding the foregoing, however, “Good Reason” will not be deemed to
exist as a result of any of the actions stated in clauses (i) or (ii) above to
the extent that such actions are in connection with an across-the-board change
or termination that equally affects at least ninety percent (90%) of all
officers of the Company, and an act or omission will not constitute a “Good
Reason” unless Executive gives written notice to the Company of the existence of
such act or omission within ninety (90) days of its initial existence, the
Company fails to cure the act or omission within thirty (30) days after the
notification, and actual termination of employment occurs within two (2) years
of the initial existence of the act or omission.

 

  g. Forfeiture. Notwithstanding the foregoing, if Executive materially breaches
any of his obligations in Section 4 hereof or the terms of the Release, the
termination automatically shall be deemed one by the Company for Cause and any
severance payment already made to Executive shall be determined unearned and
must be promptly repaid to the Company.

 

  h. Unvested Equity Interests. All unvested equity interests held by Executive
as of the date of his termination shall be governed by the terms of the
applicable grant agreement and the Omnibus Plan, or any successor plan thereto,
if applicable.

 

  i. Section 280G. Notwithstanding anything to the contrary herein contained,
under no circumstances shall the payments made to Executive pursuant to
Section 2 result in an “excess parachute payment” as defined under Section 280G
of the Code. To the extent that such payments could result in an “excess
parachute payment,” the payments shall be reduced to avoid such result, the
manner of which reduction shall be in the discretion of the Board. Any amounts
reduced pursuant to this Section 2(i) shall be deemed forfeited by Executive,
and Executive shall have no authority whatsoever to determine the order in which
benefits under this Agreement shall be so reduced.

3. Inducement Award. On the Effective Date, Executive shall be granted a
non-statutory stock option and a restricted stock unit award both outside the
Omnibus Plan. The stock option will have an approximate value of $750,000, a
per-share exercise price equal to the per-share closing price of the Company’s
common stock on the date of grant, and a term of ten years. Such award will
vest, subject to continued employment, to the extent of one-third of the award
on the first anniversary of the date of grant, one-third of the award on the
second anniversary of

 

5



--------------------------------------------------------------------------------

  the date of grant, and the remaining one-third of the award on the third
anniversary of the date of grant. The restricted stock unit award will cover a
number of shares of the Company’s common stock with a value of $700,000 based on
the per-share closing price of the Company’s common stock on the date of grant.
Such award will vest, assuming continued employment, to the extent of 50% of the
award on the first anniversary of the date of grant and the remaining 50% of the
award on the second anniversary of the date of grant. Both awards shall have the
terms and conditions specified by the Company.

4. Executive Agreements. In exchange for the severance benefits set forth in
Sections 1(a)-(c) and Sections 2(a)-(c) and the inducement award set forth in
Section 3, Executive agrees as follows:

 

  a. Non-Encouragement Provision. Executive agrees that during his employment
with the Company and thereafter he will not instigate, cause, advise or
encourage any other persons, groups of persons, corporations, partnerships or
any other entity to file litigation against the Company.

 

  b. Cooperation in Transitional Matters. After Executive’s employment ends,
Executive agrees to make himself reasonably available to the Company thereafter
without additional compensation to answer questions, provide information and
otherwise reasonably cooperate with the Company in any pending or transitional
matters on which Executive has worked or about which Executive may have personal
knowledge. Executive agrees to reasonably cooperate with the Company, including
its attorneys, managers and accountants, in connection with any transitional
matters, potential or actual litigation, or other real or potential disputes,
which directly or indirectly involve the Company.

 

  c.

Non-competition and Notification. During Executive’s employment with the Company
and for the Restricted Period as defined below, Executive agrees not to directly
or indirectly engage in, be interested in, or be employed by, anywhere in the
United States, Canada, the United Kingdom or any additional geographic markets
the Company enters, any direct competitor of the Company (including, without
limitation, Henry Schein, Inc., Benco Dental Supply Company, Burkhart Dental
Supply Co., Amazon.com, Inc., MWI Veterinary Supply, Inc. and AmerisourceBergen
Corp.) or any other business which offers, markets or sells any service or
product that competes indirectly with any services or products of the Company (a
“Competing Business”). The “Restricted Period” shall be twenty four (24) months
following the voluntary or involuntary termination of Executive’s employment for
whatever reason. By way of example, but not by way of limitation, any service or
product that competes directly or indirectly with any services or products of
the Company includes dental services, dental products, animal health services
and animal health products. For purposes of this provision, Executive shall be
deemed to be interested in a Competing Business if he is

 

6



--------------------------------------------------------------------------------

  engaged or interested in such Competing Business as a stockholder, director,
officer, employee, salesperson, sales representative, agent, partner, individual
proprietor, consultant, or otherwise, but not if such interest in the Competing
Business is limited solely to the ownership of 2% or less of the equity or debt
securities of any class of a corporation whose shares are listed for trading on
a national securities exchange or traded in the over-the-counter market.

In the event that Executive obtains new employment prior to expiration of the
Restricted Period, Executive shall: (i) disclose this Agreement to his new
employer prior to beginning the employment; and (ii) notify the Company of the
identity of his new employer within seven (7) days after accepting any offer of
employment by sending a written notification to the Company.

Executive agrees that the foregoing restrictions are in consideration of the
consideration offered in this Agreement, and that the restrictions are
reasonable and necessary for the purpose of protecting the Company’s legitimate
business interests. Executive agrees that the scope of the business of the
Company is independent of the location (such that it is not practical to limit
the restrictions contained herein to a specific state, city or part thereof) and
therefore acknowledges and agrees that the geographic scope of this restriction
throughout the United States, Canada and the United Kingdom is reasonable and
necessary.

Executive further agrees that the remedy of damages at law for breach by
Executive of any of the covenants and obligations contained in this Agreement is
an inadequate remedy. In recognition of the irreparable harm that a violation by
Executive of the covenants and obligations in this Agreement would cause the
Company, or any company with which the Company has a business relationship,
Executive agrees that if he breaches or proposes to breach, any provision of
this Agreement, the Company shall be entitled, in addition to all other remedies
that it may have, to an injunction or other appropriate equitable relief to
restrain any such breach or proposed breach without showing or proving any
actual damage to the Company, it being understood by Executive and the Company
that both damages and equitable relief shall be proper modes of relief and are
not to be considered alternative remedies.

 

  d. Non-Solicitation of Customers, Suppliers, or Distributors. Executive agrees
that during his employment with the Company and during the Restricted Period,
Executive shall not directly or indirectly, whether individually or as an owner,
agent, representative, consultant or employee, participate or assist any
individual or business entity to solicit or encourage any customer, supplier, or
distributor of the Company to (i) do business that could be done with the
Company with any person or entity other than the Company or (ii) terminate or
otherwise modify adversely its business relationship with the Company.

 

 

7



--------------------------------------------------------------------------------

  e. Non-Solicitation of Employees. Executive agrees that during his employment
with the Company and during the Restricted Period, Executive shall not directly
or indirectly, whether individually or as an owner, agent, representative,
consultant or employee, participate or assist any individual or business entity
to solicit, employ or conspire with others to employ any of the Company’s
employees. The term “employ” for purposes of this Section 4(e) means to enter
into an arrangement for services as a full-time or part-time employee,
independent contractor, agent or otherwise. Notwithstanding the foregoing, any
general advertisement or public solicitation that is not directed specifically
to employees of the Company shall not constitute a breach of this Section 4(e).

 

  f. Non-Disparagement Provision. Executive agrees that during his employment
with the Company and thereafter, Executive will not make any disparaging or
damaging statements about the Company, its products, services or management,
whether or not libelous or defamatory, provided that this provision shall not
affect Executive’s right to provide truthful information to any governmental
entity. Similarly, the Board shall not at any time, whether during or after the
termination of Executive’s employment with the Company, make any disparaging or
damaging statements concerning Executive whether or not libelous or defamatory,
provided that this provision shall not affect the Company’s right to provide
truthful information to any governmental entity.

 

  g. Confidential Information. Executive acknowledges that in the course of his
employment with the Company, he will have access to Confidential Information.
“Confidential Information” includes but is not limited to information not
generally known to the public, in spoken, printed, electronic or any other form
or medium relating directly or indirectly to: business processes, practices,
policies, plans, documents, operations, services and strategies; contracts,
transactions, and potential transactions; negotiations and pending negotiations;
customer and prospect information including, without limitation, customer and
prospect lists, purchase and order histories, and equipment pipelines;
proprietary information, trade secrets and intellectual property; supplier and
vendor agreements, strategies, plans and information; financial information and
results; legal strategies and information; marketing plans and strategies;
pricing plans and strategies; personnel information and staffing and succession
planning practices and strategies; internal controls and security policies,
strategies and procedures; and/or other confidential business information that
Executive will learn, receive or use at any time during his employment with the
Company, whether or not such information has been previously identified as
confidential or proprietary.

Confidential Information may be contained in written materials, such as
documents, files, reports, manuals, drawings, diagrams, blueprints and
correspondence, as well as computer hardware and software, and electronic or
other form or media. It may also consist of unwritten knowledge, including
ideas, research, processes, plans, practices and know-how.

 

 

8



--------------------------------------------------------------------------------

Confidential Information does not include information that: (i) is in or becomes
part of the public domain or information generally known in the trade, other
than as a result of a disclosure by or through Executive in violation of this
Agreement or by a third-party in breach of a confidentiality obligation;
(ii) information that Executive acquires or independently develops completely
independently of his employment with the Company; (iii) is lawfully disclosed to
Executive by a third party provided the third party did not receive it due to a
breach of this Agreement or any other obligation of confidentiality; (iv) was
lawfully in Executive’s possession prior to providing services for the Company,
provided that said information was not obtained from the Company; or (v) is
required to be disclosed by law or the order of any court or governmental
agency, or in any litigation or similar proceeding; provided that prior to
making any such required disclosure, Executive shall notify the Company in
sufficient time to permit the Company to seek an appropriate protective order.

Executive agrees that he shall not, at any time during his employment with the
Company or thereafter, disclose or otherwise make available Confidential
Information to any person, company or other party. Further, Executive shall not
use or disclose any Confidential Information at any time without the Company’s
prior written consent. This Agreement shall not limit any obligations Executive
may have under any other employee confidentiality agreement with the Company or
under applicable law nor shall it limit his right to provide truthful
information to any governmental agency.

 

  h. Defend Trade Secrets Act of 2016. Executive understands that if he breaches
the provisions of Section 4(g) above, Executive may be liable to the Company
under the federal Defend Trade Secrets Act of 2016 (“DTSA”). Executive further
understands that by providing him with the following notice, the Company may
recover from Executive its attorney fees and exemplary damages if it brings a
successful claim against Executive under the DTSA: Under the DTSA, Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (a)(i) in
confidence to a federal, state, or local governmental official, either directly
or indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Without limiting the foregoing, if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding, if Executive (i) files any document
containing the trade secret under seal and (ii) does not disclose the trade
secret, except pursuant to court order.

 

  i.

Return of Documents, Materials, and Property. Executive agrees that at the end
of his employment with the Company, or at the Company’s earlier request, he will
return all originals and copies of any documents, materials or other property of
the Company and the Company’s customers, whether generated by Executive or any
other person on his behalf or on behalf of the Company or its customers. This
includes all copies and all materials on paper, on disk, on a computer, or in
any computerized or electronic medium. All documents, files, records, reports,
policies, training materials, communications materials, lists and information,
e-mail messages, products, keys and access cards, cellular phones, computers,
other

 

9



--------------------------------------------------------------------------------

  materials, equipment, physical and electronic property, whether or not
pertaining to Confidential Information, which were furnished to Executive by the
Company, purchased or leased at the expense of the Company, or produced by the
Company or Executive in connection with Executive’s employment will be and
remain the sole property of the Company, except as otherwise provided herein.
All copies of Company property, whether in tangible or intangible form, are also
the property of the Company. Executive agrees that he will not retain any paper
or electronic copies of these documents and materials.

Executive agrees that, following the termination of his employment with the
Company, the Company may open all mail (including but not limited to regular
mail, electronic mail and voicemail) delivered to the Company and addressed to
him. Notwithstanding the foregoing, the Company shall not open any mail
(including but not limited to regular mail, electronic mail and voicemail)
delivered to the Company and addressed to Executive if it is readily apparent
that such mail is a personal item, in which case the Company will promptly
forward such mail to Executive without opening it; provided, however, that this
provision does not create any reasonable expectation of privacy on behalf of
Executive in his use of the Company’s communications and technology systems.

 

  j. Class Action Waiver and Arbitration Agreement. Any dispute, controversy or
claim arising out of, relating to or in connection with this Agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration. The tribunal shall have the power to rule on any challenge to
its own jurisdiction or to the validity or enforceability of any portion of the
agreement to arbitrate. The Parties agree to arbitrate solely on an individual
basis, and that the agreement to arbitrate does not permit class arbitration or
any claims brought as a plaintiff or class member in any class or representative
arbitration proceeding. The arbitral tribunal may not consolidate more than one
person’s claims, and may not otherwise preside over any form of a representative
or class proceeding. In the event the prohibition on class arbitration is deemed
invalid or unenforceable, then the remaining portions of the arbitration
agreement will remain in force.

 

  k.

Reasonable and Necessary. Executive acknowledges that he is a key employee of
the Company and that Executive participates in and contributes to key phases of
the Company’s operations. Executive agrees that the covenants provided for in
this Section 4 are reasonable and necessary to protect the Company and its
confidential information, goodwill and other legitimate business interests and,
without such protection, the Company’s customer and client relationships and
competitive advantage would be materially adversely affected. Executive agrees
that the provisions of this Section 4 are an essential inducement to the Company
to enter into this Agreement and they are in addition to, rather than in lieu
of, any similar or related covenants with the Company to which Executive may be
bound. Executive further acknowledges that the restrictions contained in this
Section 4 shall not impose an undue hardship on him since he has general
business skills which may be used in industries other than that in which the
Company conducts its business and shall not deprive Executive of his livelihood.
In exchange for

 

10



--------------------------------------------------------------------------------

  Executive agreeing to be bound by these reasonable and necessary covenants,
the Company is providing Executive with the benefits as set forth in this
Agreement. Executive acknowledges and agrees that these benefits constitute full
and adequate consideration for his obligations hereunder.

 

  l. Company Defined. For purposes of this Section 4, “Company” shall mean
Patterson Companies, Inc., its affiliated and related entities, and any of their
respective direct or indirect subsidiaries.

 

  m. Survival. Notwithstanding any termination of this Agreement or Executive’s
employment with the Company, Executive shall remain bound by the provisions of
this Agreement which specifically relate to periods, activities or obligations
upon or subsequent to the termination of his employment, irrespective of whether
Executive is eligible for severance benefits under Sections 1 or 2 of this
Agreement.

 

  n. Company Policies. Executive agrees that during his employment with the
Company and thereafter, Executive shall be subject to and shall abide by each of
the personnel policies applicable to officers of the Company, including without
limitation any policy restricting pledging and hedging investments in Company
equity by Company officers, and any policy the Company adopts regarding recovery
of incentive compensation (sometimes referred to as “clawback”) and any
additional clawback provisions as required by law and applicable stock exchange
listing rules.

5. General Provisions. This Agreement is subject to the following general
provisions:

 

  a. Consideration. Executive acknowledges that the consideration offered in
this Agreement is good and valuable consideration in exchange for the terms of
this Agreement.

 

  b. Effect of Breach. Executive agrees that it would be impossible to measure
in money the damages caused by the irreparable harm the Company would suffer for
any breach by him of the terms of this Agreement. Accordingly, Executive agrees
that if the Company institutes any action or proceeding to enforce the terms of
this Agreement, the Company shall be entitled to temporary and permanent
injunctive or other equitable relief to enforce the provisions of this
Agreement, such relief may be granted without the necessity of proving actual
damages, Executive hereby waives to the extent permitted by law the claim or
defense that the Company has an adequate remedy at law, and Executive shall not
argue in any such action or proceeding that any such remedy at law exists. This
provision with respect to equitable relief shall not, however, diminish the
right of the Company to claim and recover damages in addition to injunctive
relief. Executive agrees that he shall reimburse the Company for its attorney
fees and costs incurred in seeking to enforce the terms of this Agreement.

 

11



--------------------------------------------------------------------------------

  c. Notice. Any notice required or permitted to be given under this Agreement
shall be deemed to have been delivered on the date following the day the notice
is deposited in the United States mail, certified or registered, postage
prepaid, return receipt requested, and addressed as follows:

If to Executive:

Donald J. Zurbay

10457 Scott Avenue North

Brooklyn Park, MN 55443

or such other address as Executive elects by giving to the Company not less than
30 days advance written notice.

If to the Company:

Mark S. Walchirk

President and Chief Executive Officer

Patterson Companies, Inc.

1031 Mendota Heights Road

St. Paul, MN 55120

or such other address as the Company elects by giving to Executive not less than
30 days advance written notice.

 

  d. Conflicting Agreements. Executive hereby represents that Executive is not
subject to any non-competition agreement, non-disclosure agreement, or any other
kind of agreement or duty that would prohibit or restrict Executive from
vigorously and fully performing services for the Company.

 

  e. Waiver. The waiver by either Party of the breach or nonperformance of any
provision of this Agreement by the other Party will not operate or be construed
as a waiver of any future breach or nonperformance under any such provision of
this Agreement or, in the case of the Company, any similar agreement with any
other employee.

 

  f. Severability and Blue Penciling. To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy. Executive expressly stipulates that this Agreement shall be
construed in a manner which renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law.

 

12



--------------------------------------------------------------------------------

  g. Enforceable Contract. The Parties agree that this Agreement shall be deemed
to have been entered into and shall be construed and enforced in accordance with
the laws of the State of Minnesota, without regard to conflicts of law
provisions. If any part of this Agreement is construed to be in violation of the
law, such part will be modified to achieve the objective of the Parties to the
fullest extent permitted and the balance of this Agreement shall remain in full
force and effect.

 

  h. Exclusivity of and Consent to Jurisdiction. Subject to the arbitration
provisions of Section 4(j) of this Agreement, Executive and the Company agree
that the courts of Minnesota shall have exclusive judicial jurisdiction over
disputes concerning this Agreement. The Parties specifically consent to the
jurisdiction of the state and federal courts of Minnesota. Accordingly,
Executive and the Company submit to the personal jurisdiction of such courts for
purposes of this Agreement.

 

  i. Counterparts. The Parties agree that this Agreement may be executed in
counterparts and each executed counterpart shall be as effective as a signed
original. Photographic or faxed copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

  j. Successors and Assigns. Executive may not assign this Agreement to any
third party for whatever purpose and any such purported assignment shall be
void. The Company may assign this Agreement to any successor or assign.

 

  k. Entire Agreement. Except for the offer letter dated May 16, 2018 and the
agreements described herein, this Agreement contains the entire agreement
between the Parties relating to Executive’s employment by the Company and
supersedes all prior agreements and understandings, whether written or oral,
between the Parties relating to such employment. This Agreement may not be
amended or changed except in writing executed by both Parties.

 

  l. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Executive and the Company agree that the payments hereunder shall be
exempt from, or satisfy the applicable requirements, if any, of Section 409A of
the Code in a manner that will preclude the imposition of penalties described in
Section 409A of the Code. Payments made pursuant to this Agreement are intended
to satisfy the short-term deferral rule or separation pay exception within the
meaning of Section 409A of Code. Executive’s termination of employment shall
mean a “separation from service” within the meaning of Section 409A of the Code.
Notwithstanding anything herein to the contrary, this Agreement shall, to the
maximum extent possible, be administered, interpreted and construed in a manner
consistent with Section 409A of Code; provided, that in no event shall the
Company have any obligation to indemnify Executive from the effect of any taxes
under Section 409A of the Code.

 

 

13



--------------------------------------------------------------------------------

If any payment or benefit provided to Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i)
of the Code, then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the termination or,
if earlier, on Executive’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

 

  m. Clawback. The Company may terminate Executive’s right to the unvested
equity compensation under Section 3, and may require reimbursement to the
Company by Executive of any incentive compensation previously paid or vested
within the prior 12-month period pursuant to any applicable incentive
compensation plan or award agreement, in the event: (i) of a willful or reckless
breach by Executive of his obligations under Section 4 of this Agreement;
(ii) of Executive’s misconduct constituting Cause as defined in Section 1(g) of
this Agreement; or (iii) Executive is obligated to disgorge to or reimburse the
Company for such compensation paid or payable to Executive by reason of
application of Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
applicable law or regulation requiring recapture, reimbursement or disgorgement
of incentive-based pay.

 

  n. Withholding. The Company shall withhold from the compensation payable to
Executive hereunder all appropriate deductions necessary for the Company to
satisfy its withholding obligations under federal, state and local income and
employment tax laws.

 

  o. Acknowledgement. Executive affirms that he has read this Agreement and that
the provisions of this Agreement are understandable to him and Executive has
entered into this Agreement freely and voluntarily.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their signatures
below.

 

Dated:                                       

 

Donald J. Zurbay

Dated:                                  PATTERSON COMPANIES, INC.     By:  

 

      Mark S. Walchirk       Chief Executive Officer

[Signature Page to Inducement, Severance & Change in Control Agreement by and
between

Patterson Companies, Inc. and Donald J. Zurbay, dated                         ]

 

15